Motions for leave to appeal and for a stay granted. The parties are directed to address themselves particularly to the constitutionality of section 258-c (subd. [e]) of the Agriculture and Markets Law in addition to the other points involved.
Motion to dismiss appeal taken as of right granted and appeal dismissed, without costs, upon the ground that no substantial question directly involving the construction of the Constitution of this State or of the United States was raised in the courts below and, therefore, no appeal lies as of right.